PER CURIAM
The defendant, Dominique Whitfield, appeals the judgment entered by the Circuit Court of the City of St. Louis following his conviction by a jury of voluntary manslaughter, in violation of section 565.023 *306RSMo. (2000 & Supp. 2014), and armed criminal action, in violation of section 571.015 RSMo. (2016). The trial court imposed the jury's recommended sentences of fifteen years of imprisonment for voluntary manslaughter and four years for armed criminal action, and ordered the sentences served concurrently. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court's judgment. Rule 30.25(b).